DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. U.S. Patent No. 11,138,937 B2 to Park et al. Although the claims at issue are not identical, they are not patentably distinct from each other because they are similar as shown below:
17/492,985
11,138,937
1. A display driving circuit for driving a display panel, the display driving circuit comprising:
a control logic that adjusts brightness of light emitted by pixel circuits in a first partial area of the display panel by adjusting pixel data values included in partial image data to be displayed in the first partial area of the display panel based on received brightness control information; and
a data driver that generates image signals by digital-analog conversion of pixel data values provided from the control logic, the data driver providing the image signals to pixel circuits of the display panel, wherein:
the control logic determines a scaling value for adjusting the pixel data values by determining a reference scaling value based on the brightness control information and adjusting the reference scaling value based on a loading effect in accordance with the position of the first partial area on the display panel.
13. The display driving circuit, wherein the display panel includes an organic light emitting diode (OLED) display panel.
1. A display driving circuit for driving an organic light emitting diode (OLED) display panel, the display driving circuit comprising:
a control logic that adjusts brightness of light emitted by pixel circuits in a first partial area of the display panel by adjusting pixel data values included in partial image data to be displayed in the first partial area of the display panel based on received brightness control information supplied from outside the display driving circuit; and
a data driver that generates image signals by digital-analog conversion of pixel data values provided from the control logic, the data driver providing the image signals to pixel circuits of the display panel, wherein:
brightness of light emitted by pixel circuits in a second partial area of the display panel is increased when an operation mode of the display driving circuit changes from a first operation mode to a second operation mode,
the adjusted pixel data values are adjusted in the second operation mode so that the first partial area has the same brightness in the first operation mode and the second operation mode,
the control logic determines a scaling value for adjusting the pixel data values based on a position of the first partial area on the display panel and the brightness control information, and
the control logic determines the scaling value by determining a reference scaling value based on the brightness control information and adjusting the reference scaling value based on a loading effect in accordance with the position of the first partial area on the display panel.
2. The display driving circuit, wherein:
the control logic includes a lookup table for storing reference scaling values corresponding to various brightness set values and offset values by pixel, and
the control logic adjusts the pixel data values based on the reference scaling value and an offset value that are selected from the lookup table based on the brightness control information.
2. The display driving circuit, wherein:
the control logic includes a lookup table for storing reference scaling values corresponding to various brightness set values and offset values by pixel, and
the control logic adjusts the pixel data values based on the reference scaling value and an offset value that are selected from the lookup table based on the brightness control information.
3. The display driving circuit, wherein:
the control logic adjusts the reference scaling value to an adjusted reference scaling value based on an adjustment value determined in accordance with the position of the first partial area on the display panel, and
the control logic adjusts the pixel data values based on the adjusted reference scaling value and the pixel data values.
3. The display driving circuit, wherein:
the control logic adjusts the reference scaling value to an adjusted reference scaling value based on an adjustment value determined in accordance with the position of the first partial area on the display panel, and
the control logic adjusts the pixel data values based on the adjusted reference scaling value and the pixel data values.
4. The display driving circuit, wherein:
the brightness control information includes a brightness set value that represents set brightness of the display panel, and
a logic circuit adjusts the pixel data values when the brightness set value changes based on the changed brightness set value.
4. The display driving circuit, wherein:
the brightness control information includes a brightness set value that represents set brightness of the display panel, and
a logic circuit adjusts the pixel data values when the brightness set value changes based on the changed brightness set value.
5. The display driving circuit, wherein:
the brightness set value is changed so that brightness of a second partial area of the display panel is increased when an operation mode of the display driving circuit changes from a first operation mode to a second operation mode, and
the logic circuit adjusts the pixel data values based on the changed brightness set value in the second operation mode so that the first partial area has the same brightness in the first operation mode and the second operation mode.
5. The display driving circuit, wherein:
the brightness set value is changed so that the brightness of the second partial area is increased when the operation mode of the display driving circuit changes from the first operation mode to the second operation mode, and
Page 3 of 10Serial No. 16/829,244Atty. Docket No. 249/1246_00the logic circuit adjusts the pixel data values based on the changed brightness set value in the second operation mode.
6. The display driving circuit, wherein:
the brightness control information includes sensing data from an external sensor, andAttorney Docket No. 249/1246_01
- 36 -the control logic adjusts the pixel data values so that brightness of the first partial area is reduced when the sensing data has a value of no more than a reference value.
6. The display driving circuit, wherein:
the brightness control information includes sensing data from an external sensor, and
the control logic adjusts the pixel data values so that brightness of the first partial area is reduced when the sensing data has a value of no more than a reference value.
7. The display driving circuit, wherein:
the brightness control information includes a selection signal for selecting, as a selected image, one of a background image and a contents image that are displayed in the first partial area, and
the control logic increases pixel data values corresponding to sub-pixels for displaying the selected image in the first partial area so that brightness of the selected image increases.
7. The display driving circuit, wherein:
the brightness control information includes a selection signal for selecting, as a selected image, one of a background image and a contents image that are displayed in the first partial area, and
the control logic increases pixel data values corresponding to sub-pixels for displaying the selected image in the first partial area so that brightness of the selected image increases.
8. The display driving circuit, wherein the brightness control information includes a user selection signal for representing that brightness of the first partial area periodically changes.
8. The display driving circuit, wherein the brightness control information includes a user selection signal for representing that brightness of the first partial area periodically changes.
9. The display driving circuit, wherein:
the brightness control information includes a selection signal for selecting at least one of a plurality of colors respectively represented by first pixels, and
the control logic increases or reduces a pixel data value corresponding to a color selected based on the selection signal.
9. The display driving circuit, wherein:
the brightness control information includes a selection signal for selecting at least one of a plurality of colors respectively represented by first pixels, and
the control logic increases or reduces a pixel data value corresponding to a color selected based on the selection signal.
10. The display driving circuit, wherein the control logic includes:
Attorney Docket No. 249/1246_01- 37 -a parameter determiner that determines the reference scaling value for the first partial area based on the brightness control information; and
a brightness controller that adjusts the pixel data values by applying the reference scaling value to the pixel data values.
10. The display driving circuit, wherein the control logic includes:
a parameter determiner that determines the reference scaling value for the first partial area based on the brightness control information; and
a brightness controller that adjusts the pixel data values by applying the reference scaling value to the pixel data values.
11. The display driving circuit, wherein the control logic further includes an image generator that generates partial image data to be displayed in the first partial area.
11. The display driving circuit, wherein the control logic further includes an image generator that generates partial image data to be displayed in the first partial area.
12. The display driving circuit, wherein the image generator generates the partial image data by combining contents image data that changes with time with a background image received from an external processor.
12. The display driving circuit, wherein the image generator generates the partial image data by combining contents image data that changes with time with a background image received from an external processor.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. No. 2019/0278967 A1 to Shepelev et al.
As to claim 14, Shepelev discloses a display driving circuit for driving a display panel, the display driving circuit comprising:
a control logic that adjusts brightness of light emitted by pixel circuits in a first partial area of the display panel by adjusting pixel data values included in partial image data to be displayed in the first partial area of the display panel based on received brightness control information (Fig. 2 and 4, paragraphs 0036-0038, where localized brightness control (402) adjusts brightness in a partial area); andAttorney Docket No. 249/1246_01
- 38 -a data driver that generates image signals by digital-analog conversion of pixel data values provided from the control logic, the data driver providing the image signals to pixel circuits of the display panel (Fig. 2 and 4, paragraph 0025, where source line driver (210) is the data driver and it receives signals from image processor (220, 220A)), wherein:
the brightness control information includes sensing data from an external sensor (Fig. 1 and 2, paragraphs 0030-0037, where the external sensor is fingerprint sensor (108)), and
the control logic adjusts the pixel data values so that brightness of the first partial area is reduced when the sensing data has a value less than or equal to a reference value (Fig. 1 and 2, paragraphs 0030-0037, where display driver circuitry (114) adjusts the brightness of display (102) based on the signal detected from fingerprint sensor (108)).
As to claim 15, Shepelev discloses the display driving circuit, wherein:
the control logic adjusts the pixel data values so that brightness of the first partial area is increased when the sensing data has a value greater than the reference value (Fig. 10, paragraphs 0046-0047, where the brightness is increased in the FP region in step (1006) based on the detected FP illumination determined in step (1004)).
As to claim 16, Shepelev discloses the display driving circuit, wherein the sensing data includes at least one of a light sensing value, a motion sensing value, and a proximity sensing value (Fig. 1, paragraph 0020, where fingerprint sensor (108) is a photosensor).
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “the control logic determines a scaling value for adjusting the pixel data values by determining a reference scaling value based on the brightness control information and adjusting the reference scaling value based on a loading effect in accordance with the position of the first partial area on the display panel, and the control logic scales the pixel data values based on the reference scaling value to adjust the pixel data values”, in combination with the other limitations set forth in claim 17.
Claims 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “the display driving circuit detects scales pixel data values included in the partial image data based on a scaling value to adjust the pixel data values, and the scaling value is determined based on the brightness control information and a loading effect in accordance with the position of the first partial area on the display panel”, in combination with the other limitations set forth in claim 18.
Claims 19 and 20 are dependent on claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/Primary Examiner, Art Unit 2627